COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

                                                  §
  IN RE:                                                         No. 08-19-00183-CR
                                                  §
  THE STATE OF TEXAS,                                      AN ORIGINAL PROCEEDING
                                                  §
  Relator.                                                         IN MANDAMUS
                                                  §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Selena Solis, Judge of the 243rd District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to vacate the July 8, 2019 and July 9, 2019 orders on Defendant’s

Subpoena Duces Tecum and forthwith return the cell phone at issue to the custody of the

complaining witness. The writ of mandamus will not issue unless Respondent fails to comply with

this opinion.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., concurring